DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 25 April 2022. As directed by the amendment: Claims 1, 4, and 6 have been amended, Claim 2 has been cancelled, and no claims have been added. Claims 14-17 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1 and 3-13 are presently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites, “applying electric current to a nerve root at an area above an area of neurological damage with a motor device implanted at an area above an area of neurological damage; the electric current from the nerve root bypassing or bridging an area of neurological damage”. It is unclear as to which direction “above” is referring, since there is no explanation or reference within the claim or explicitly defined in the Specification as to whether the term “above” is referring to ‘on top of’ (i.e. directly above a nerve area), or anatomically superior (i.e. toward the head), or even ‘in front of’/’behind’ directionally with respect to current propagation. Furthermore, if the last interpretation is intended, it is further unclear as to which direction ‘above’ is referring – either ‘in front of’ or ’behind’. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting “above” as ‘on top of’ (i.e. directly above a nerve area), since the motor device 10 is shown above/on top of the nerve 20 in the Application Drawings (e.g. Figs. 1-4, Paragraph 0030-0031). Appropriate correction or clarification is required. Claims 3-13 are rejected for depending on Claim 1. 
Regarding Claim 1, the claim recites both “applying electric current to a nerve root at an area above an area of neurological damage with a motor device” and “the electric current from the nerve root bypassing or bridging an area of neurological damage”. It is unclear as to which element(s) are generating or directing the electric current – either the motor device OR the nerve root. Therefore these limitations are indefinite. For purposes of examination, the Examiner is interpreting the limitations as “applying electric current to a nerve root at an area above an area of neurological damage with a motor device” and “the electric current applied by the motor device to the nerve root bypassing or bridging an area of neurological damage”.  Appropriate correction or clarification is required. Claims 3-13 are rejected for depending on Claim 1. 
Regarding Claim 7, the claim recites “the electric current to travel to an area below the area of neurological damage.” It is unclear as to which direction “below” is referring, since there is no explanation or reference within the claim or explicitly defined in the Specification. This is further unclear since it appears that in Claim 1 the limitation “above” is referring to an anatomical location, whereas in Claim 7 “below” appears to be referring to a direction. For purposes of examination, the Examiner is interpreting “below” in this context to refer to the electric current propagating in a forward direction (beyond the area of neurological damage for movement/etc.). Appropriate correction or clarification is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 7-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US Publication 2002/0161415, previously cited) in view of Bartic et al. (US Publication No. 2008/0208268, previously cited).
Regarding Claim 1, Cohen et al. discloses a method of stimulating muscle in a person having neurological damage (Abstract, Paragraph 0018-0019, 0024-0026, 0124), including the steps of: applying electric current to nerves at an area above (limitation unclear, see 35 USC 112(b)/pre-AIA  second paragraph rejection above) an area of neurological damage (Paragraph 0024-0026, 0030, 0035, 0122, 0126, Claim 1, array 24, 34, Fig. 1-2) with a motor device (20, 36, 22, Figs. 1-2) implanted at an area above the nerve (“on top of” interpretation of “above”, see 35 USC 112(b)/pre-AIA  second paragraph rejection above) and beyond (alternative interpretation of “above”, see 35 USC 112(b)/pre-AIA  second paragraph rejection above) an area of neurological damage (Paragraph 0026, 0028, 0124-0125, 0130, 0138); the electric current applied by the motor device (20, 36, 22, Figs. 1-2) to the nerve bypassing or bridging an area of neurological damage (Paragraph 0026, 0028, 0124-0125, 0130, 0138); and moving the muscle in a natural manner (Paragraph 0025-0026, 0124, 0142, Claim 1, 38).  
Cohen et al. discloses a method further wherein the nerves are chosen from the group consisting of central nerves (Paragraph 0026, 0029), peripheral nerves (motor/skeletal muscle nerves Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3), individual axons (Paragraph 0025-0026, 0030), and combinations of axons (Paragraph 0025-0026, 0030), but does not specifically disclose wherein the electric current is specifically applied to a nerve root by the motor device, wherein the motor device is implanted at an area above (“on top of” interpretation of “above”, see 35 USC 112(b)/pre-AIA  second paragraph rejection above) an area of neurological damage. 
However, Bartic et al. teaches a method of providing stimulation in a person having neurological damage (Abstract, Paragraph 0009), including the steps of implanting at least one electrode of a motor device (40, Figs. 7c-f, Fig. 9) in a person in proximity to a central nerve, peripheral nerve, or nerve root (39, Fig. 7c, 9; Paragraph 0009, 0078, 0080-0082, 0085) depending on the area of damage or intended functional restoration, applying electric current to either a central nerve, peripheral nerve or a nerve root (Paragraph 0078, 0080-0082, 0085) at an area above an area of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085)  and bypassing or bridging the area of neurological damage to restore neurological function (Abstract, Paragraph 0009-0010, 0081-0082, 0085) wherein the motor device (40, Figs. 7c-f, Fig. 9) is implanted at an area above/on top of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085) such that the electric current applied by the motor device to the nerve root (Paragraph 0009, 0078, 0080-0082, 0085) bypasses or bridges an area of neurological damage (Abstract, Paragraph 0009-0010, 0081-0082, 0085). It would have been obvious to one having ordinary skill in the art at time of the invention to apply the electric current to specifically a nerve root, wherein the motor device is implanted at an area above an area of neurological damage, as taught by Bartic et al., instead of a central or peripheral nerve in the method disclosed by Cohen et al., if the location of the neurological damage included the nerve root, in order to restore neurological function in the nerve root directly above the nerve root and thereby restoring current propagation/function, as also taught by Bartic et al. (Abstract, Paragraph 0009-0010, 0081-0082, 0085). 
Regarding Claim 3, Cohen et al. discloses a method further wherein applying step is further defined as applying electric current (Abstract, Paragraph 0024-0026, 0030) to a nerve bundle (motor/skeletal muscle nerves Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3) and stimulating a muscle group (Abstract, Paragraph 0018-0019, 0024-0026, 0028, 0132).  
Regarding Claim 4, Cohen et al. discloses a method further wherein said applying step further includes the step of inserting a motor device (20, 36, 22, Figs. 1-2) including at least one electrode (35, Fig. 2, electrode array 24, Fig. 1, Abstract, Paragraph 0122-0125) for generating electric current (Paragraph 0031, 0044, 0123-0124) operatively attached to an electrode array (35, Fig. 2, electrode array 24, Fig. 1, Abstract, Paragraph 0122-0125) and exposed on an inner surface of an array body (35, Fig. 2, electrode array 24, Fig. 1, Paragraph 0122-0125), and a programming mechanism (22, 36, Figs. 1-2, 100, Fig. 5A, Paragraph 0022, 0031, 0122-0125, 0146, 0149) in electrical connection with the at least one electrode for programming operation of the at least one electrode (Paragraph 0022, 0031, 0122-0125, 0146, 0149) in a person in proximity to the nerves (Abstract, Paragraph 0024, 0026, 52, Fig. 3).  
However, Cohen et al. does not specifically disclose wherein the at least one electrode is in proximity to a nerve root. Bartic et al. teaches a method of providing stimulation in a person having neurological damage (Abstract, Paragraph 0009), including the steps of implanting at least one electrode in a person in proximity to a central nerve, peripheral nerve or nerve root (40, Figs. 7c-f, Fig. 9, Paragraph 0009, 0078, 0080-0082, 0085) depending on the area of damage or intended functional restoration, applying electric current to either a central nerve, peripheral nerve or a nerve root (Paragraph 0078, 0080-0082, 0085) at an area above an area of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085)  and bypassing or bridging the area of neurological damage to restore neurological function (Abstract, Paragraph 0009-0010, 0081-0082, 0085). It would have been obvious to one having ordinary skill in the art at time of the invention to implant the at least one electrode in proximity to a nerve root, as taught by Bartic et al., instead of a central or peripheral nerve in the method disclosed by Cohen et al., if the location of the neurological damage included the nerve root, in order to restore neurological function in the nerve root, as also taught by Bartic et al. (Abstract, Paragraph 0009-0010, 0081-0082, 0085). 
Regarding Claim 5, Cohen et al. discloses a method further wherein said inserting step is performed by a method of surgical implantation around and adjacent to (Paragraph 0030, 0046, 0125, Claim 5) a peripheral nerve (motor/skeletal muscle nerves, Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3), but does not specifically disclose wherein said inserting step further includes a step chosen from the group consisting of wrapping the electrode array around a nerve root, placing the electrode array parallel to a nerve root, and placing the electrode array in epidural space. Bartic et al. teaches a method of providing stimulation in a person having neurological damage (Abstract, Paragraph 0009), including the steps of implanting at least one electrode in a person in proximity to a central nerve, peripheral nerve or nerve root (40, Figs. 7c-f, Fig. 9, Paragraph 0009, 0078, 0080-0082, 0085) depending on the area of damage or intended functional restoration, including an insertion step of wrapping the electrode array around a nerve root (40, Figs. 7c-f, Fig. 9, Paragraph 0009, 0078, 0080-0082, 0085), placing the electrode array parallel to a nerve root (40, Figs. 7c-f, Fig. 9, Paragraph 0009, 0078, 0080-0082, 0085), and/or placing the electrode array in epidural space (Paragraph 0078, 0174). It would have been obvious to one having ordinary skill in the art at the time of the invention to include wrapping the electrode array around a nerve root, placing the electrode array parallel to a nerve root, and/or placing the electrode array in epidural space, as taught by Bartic et al., in the method disclosed by Cohen et al., in order to directly target specific anatomical areas which are controlled by these nerve areas for particularly desired motor functions, as taught by both Cohen et al. (Abstract, Paragraph 0018-0019, 0024-0026, 0124) and Bartic et al. (Abstract, Paragraph 0009-0010, 0081-0082, 0085).
Regarding Claim 7, Cohen et al. discloses a method further wherein said bypassing step causes the electric current to travel to an 33Attorney Docket No. 0327.00018area below the area of neurological damage (Paragraph 0025-0026, 0028, 0124-0125, 0130, 0138).  
Regarding Claim 8, Cohen et al. discloses a method further wherein said moving step is further defined as moving a part of the body chosen from the group consisting of at least one digit and at least one limb (Paragraph 0025, 0033, 0037, 0038, 0138).  
Regarding Claim 9, Cohen et al. discloses a method further wherein said moving step is further defined as an action of flexing muscles (Paragraph 0024, 0026, 0047, 0140, 0142). 
Regarding Claim 11, Cohen et al. discloses a method further wherein said applying step is performed with an algorithm (Paragraph 0031, 0033, 0035-0036, 0137, 0149) stored on non-transitory computer readable medium (22, 36, Figs. 1-2, 100, Fig. 5A, Paragraph 0022, 0031, 0122-0125, 0146, 0149) within the motor device.  
Regarding Claim 12, Cohen et al. discloses a method further including the step of setting parameters (Paragraph 0027, 0034) chosen from the group consisting of timing of electrical potential applied at different electrodes in said electrode array (Paragraph 0024, 0029, 0030), varying the intensity of electrical current applied at different electrodes in said electrode array (Paragraph 0024, 0034, 0029, 0030), stimulation frequency (Paragraph 0024, 0034, 0080, Claim 31), shortening history (training algorithms over time, Paragraph 0035-0036, 0138, 0140-0141), and combinations thereof.  
Regarding Claim 13, Cohen et al. discloses a method further wherein the person has a condition, disease, or injury including paraplegic, a hemiplegic, a quadriplegic (paralysis of one or more limbs, Paragraph 0004, 0025, 0028, 0131) and loss of muscle tone (Paragraph 0004, 0018-0019, 0024-0026, 0028, 0124, 0131). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. in view of Bartic et al., further in view of Loeb et al. (US Application Publication No. 2003/0093131, previously cited).
Regarding Claim 10, Cohen et al. discloses the method further wherein the moving step is further defined as training muscles and muscle movement Paragraph 0035-0036, 0138, 0140-0141), but Cohen et al. and Bartic et al. in combination do not specifically disclose strengthening muscles.  Loeb et al. teaches a method of stimulating nerves (Abstract) in a person having neurological damage (Paragraph 0005) comprising implanting neural stimulators in the area of paralysis and configuring stimulation to strengthen muscles (Abstract, Paragraph 0005, 0019, 0025, Claim 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulating method disclosed by Cohen et al. and Bartic et al. in combination to also include strengthening muscles, as taught by Loeb et al., in order to configure the stimulation to exercise paralyzed, weakened, or spastic muscles in a person, in order to correct potential weakness, atrophy, or imbalances of function, as also taught by Loeb et al. (Paragraph 0005).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. in view of Bartic et al., further in view of Bleich et al. (US Publication No. 2006/0089633). 
Regarding Claim 6, Cohen et al. discloses a method further wherein said inserting step is performed by a method of surgical implantation around and adjacent to (Paragraph 0030, 0046, 0125, Claim 5) a peripheral nerve (motor/skeletal muscle nerves, Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3), but neither Cohen et al. nor Bartic et al. explicitly discloses wherein the inserting step is performed by translaminar percutaneous insertion or surgical foraminotomy. 
However, Bleich et al. teaches a method of inserting a motor device to provide stimulation to a nerve root (Paragraph 0037, 0049, 0050, 0082-0083, 0108, 0112, 0271-0272) wherein the inserting step is performed by translaminar percutaneous insertion or surgical foraminotomy (Paragraph 0081, 0103). It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the insertion step of the motor device in the method disclosed by Cohen et al. and Bartic et al. in combination by translaminar percutaneous insertion or surgical foraminotomy as taught by Bleich et al., in order to directly expose the nerve structures for implantation with known surgical procedures to minimize surgical trauma.   




Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claim 6 has been withdrawn due to the Applicant’s amendments to Claim 6 as made in the RCE filed 25 April 2022. However, new 35 USC 112(b)/pre-AIA  second paragraph rejections have been made above with respect to Claims 1 and 3-13 as described above.
The Applicant’s arguments filed in the RCE filed 25 April 2022 with respect to the previous 35 USC 103(a) rejections of Claims 1 and 3-13 have been fully considered but are not persuasive.
The Applicant specifically argues (Pages 5-7 of RCE) that neither of previously cited Cohen et al. nor Bartic et al. specifically discloses the newly added limitations to Claim 1, “applying electric current to a nerve root at an area above an area of neurological damage with a motor device implanted at an area above an area of neurological damage; the electric current from the nerve root bypassing or bridging an area of neurological damage”. However, as described in the 35 USC 112(b)/pre-AIA  second paragraph rejections made above, it is unclear as to which direction “above” is referring with respect to anatomical direction. There is no explanation or reference within the claim or explicitly defined in the Specification as to whether the term “above” is referring to ‘on top of’ (i.e. directly above a nerve area), or anatomically superior (i.e. toward the head), or even ‘in front of’/’behind’ directionally with respect to current propagation. Furthermore, if the last interpretation is intended, it is further unclear as to which direction ‘above’ is referring – either ‘in front of’ or ’behind’. Therefore, this limitation is indefinite. Similar indefiniteness issues exist for Claim 7 with respect to “below”. 
It appears from the Applicant’s arguments (Pages 5-7 of RCE) that multiple interpretations of ‘above’ may be intended by the limitation, however, some of these are not consistent with the Application Specification/Drawings. For example, the Applicant argues, “Bartic et al. only applies electric current below the injury or lesion” (Page 6 of RCE). This appears to imply that the meaning of “above” is with respect to current propagation, which is an alternative meaning than is mainly described in the Application Specification/Drawings. Therefore, for purposes of examination, the Examiner is interpreting “above” as ‘on top of’ (i.e. directly above a nerve area), since the motor device 10 is shown above/on top of the nerve 20 for providing the current in the Application Drawings (e.g. Figs. 1-4, Paragraph 0030-0031). 
As described in the 35 USC 103(a) rejection made above with respect to Claim 1, Cohen et al. discloses a method of stimulating muscle in a person having neurological damage (Abstract, Paragraph 0018-0019, 0024-0026, 0124), including the steps of: applying electric current to nerves at an area above an area of neurological damage (Paragraph 0024-0026, 0030, 0035, 0122, 0126, Claim 1, array 24, 34, Fig. 1-2) with a motor device (20, 36, 22, Figs. 1-2) implanted at an area above the nerve (“on top of” interpretation) and beyond (alternative interpretation of “above”) an area of neurological damage (Paragraph 0026, 0028, 0124-0125, 0130, 0138); the electric current applied by the motor device (20, 36, 22, Figs. 1-2) to the nerve bypassing or bridging an area of neurological damage (Paragraph 0026, 0028, 0124-0125, 0130, 0138); and moving the muscle in a natural manner (Paragraph 0025-0026, 0124, 0142, Claim 1, 38).  This is shown with respect to motor device (20, 36, 22) “above” the nerve for providing electric current in Figure 1 of Cohen et al. reproduced below. 

    PNG
    media_image1.png
    458
    485
    media_image1.png
    Greyscale

Cohen et al.  further discloses the nerves are central nerves (Paragraph 0026, 0029), peripheral nerves (motor/skeletal muscle nerves Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3), individual axons (Paragraph 0025-0026, 0030), and combinations of axons (Paragraph 0025-0026, 0030), but Cohen et al. does not specifically disclose wherein the electric current is specifically applied to a nerve root by the motor device, wherein the motor device is implanted at an area above (“on top of” interpretation of “above”) an area of neurological damage. 
However, previously cited Bartic et al. teaches a method of providing stimulation in a person having neurological damage (Abstract, Paragraph 0009), including the steps of implanting at least one electrode of a motor device (40, Figs. 7c-f, Fig. 9) in a person in proximity to a central nerve, peripheral nerve, or nerve root (39, Fig. 7c, 9; Paragraph 0009, 0078, 0080-0082, 0085) depending on the area of damage or intended functional restoration, applying electric current to either a central nerve, peripheral nerve or a nerve root (Paragraph 0078, 0080-0082, 0085) at an area above an area of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085)  and bypassing or bridging the area of neurological damage to restore neurological function (Abstract, Paragraph 0009-0010, 0081-0082, 0085) wherein the motor device (40, Figs. 7c-f, Fig. 9) is implanted at an area above/on top of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085) such that the electric current applied by the motor device to the nerve root (Paragraph 0009, 0078, 0080-0082, 0085) bypasses or bridges an area of neurological damage (Abstract, Paragraph 0009-0010, 0081-0082, 0085). This is shown with respect to motor device (40) “above” (on top of) the nerve for providing electric current in Figure 7c of Bartic et al. reproduced below.

    PNG
    media_image2.png
    341
    483
    media_image2.png
    Greyscale


 Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art at time of the invention to apply the electric current to specifically a nerve root, wherein the motor device is implanted at an area above an area of neurological damage, as taught by Bartic et al., instead of a central or peripheral nerve in the method disclosed by Cohen et al., if the location of the neurological damage included the nerve root, in order to restore neurological function in the nerve root directly above the nerve root, as also taught by Bartic et al. (Abstract, Paragraph 0009-0010, 0081-0082, 0085). Therefore, the combination of Cohen et al. and Bartic et al. teaches all of the claimed features of Claim 1 as amended. 
No additional specific arguments were made with respect to dependent Claims 3-13 or with respect to the previously cited Loeb et al. reference. Therefore, Claims 1 and 3-13 remain rejected as described in detail above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792